By the court.
This petition for a writ of mandamus was dismissed by the single justice.* The petitioner appealed.
No appeal lies from a decision of a justice of this court in a pro*124ceeding at law. Alleged errors of law can be considered only on exceptions or by report. R L. c. 173, § 96, as amended by St. 1906, c. 342, § 2, and St. 1910, c. 555, § 4. Channell v. Judge of Central District Court of Northern Essex, 213 Mass. 78.

A. J. Cote, pro se.

It is not improper to add that manifestly no error of law is disclosed on this record.

Order dismissing petition affirmed.

The case was submitted on a brief by the plaintiff.

 Crosby, J.